Case 3:20-cv-00578-TAD-KLH Document 56 Filed 01/25/21 Page 1 of 4 PageID #: 418




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

                                   :
 TAYLA GREENE                      :
 as administrators of the estate of the decedent
                                   :
 RONALD GREENE                     :
                              Plaintiff
                                   :
                                   :                                Civil Action
                 v.                :                                No. 20-0578
                                   :
 TROOPER DAKOTA DEMOSS and MASTER :
 TROOPER CHRIS HOLLINGSWORTH and :
 MASTER TROOPER KORY YORK and      :
 SERGEANT FLOYD MCELROY and        :
 LIEUTENANT JOHN CLARY and CAPTAIN :
 JOHN PETERS and COLONEL KEVIN     :
 REEVES and DEPUTY SHERRIF         :
 CHRISTOPHER HARPIN and DOE 1-5    :
 and JOHN DOE CORPORATION 1-3      :
                     Defendants.   :


              PLAINTIFF TAYLA GREENE’S RESPONSE IN OPPOSITION
                     TO DEFENDANT’S MOTION TO DISMISS

        Plaintiff Tayla Greene as administrator of the estate of Ronald Greene through the

 undersigned counsel hereby file this Response in Opposition to Defendant Kevin Reeves’

 Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Plaintiff

 incorporates by reference the attached Memorandum as though fully set forth at length.


                                                            _//s//_Ronald Haley_
                                                            Ronald Haley, Esquire
                                                            HALEY AND ASSOCIATES
                                                            8211 Goodwood Blvd Ste E,
                                                            Baton Rouge, LA 70806

                                                            //s// Mark V. Maguire
                                                            Mark V. Maguire, Esquire
                                                            McELDREW YOUNG PURTELL
                                                            123 South Broad Street
                                                            Philadelphia, PA 19109
Case 3:20-cv-00578-TAD-KLH Document 56 Filed 01/25/21 Page 2 of 4 PageID #: 419




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

                                   :
 TAYLA GREENE                      :
 as administrators of the estate of the decedent
                                   :
 RONALD GREENE                     :
                              Plaintiff
                                   :
                                   :                                  Civil Action
                 v.                :                                  No. 20-0578
                                   :
 TROOPER DAKOTA DEMOSS and MASTER :
 TROOPER CHRIS HOLLINGSWORTH and :
 MASTER TROOPER KORY YORK and      :
 SERGEANT FLOYD MCELROY and        :
 LIEUTENANT JOHN CLARY and CAPTAIN :
 JOHN PETERS and COLONEL KEVIN     :
 REEVES and DEPUTY SHERRIF         :
 CHRISTOPHER HARPIN and DOE 1-5    :
 and JOHN DOE CORPORATION 1-3      :
                     Defendants.   :




 MAY IT PLEASE THE COURT:

        Tayla Greene (“Plaintiff”) as administrator of the estate of Ronald Greene through the

 undersigned counsel, hereby files this in Response to Defendant Kevin Reeves’ Motion to

 Dismiss and avers as follows:

    1. On October 5, 2020 Plaintiff filed her First Amended Complaint wherein she alleges in

        Count III that all Defendants denied Plaintiff her constitutionally protected right of access

        to this honorable court by intentionally concealing the true facts about Ronald Greene’s

        death, which would form the basis for Plaintiff’s claims for redress. (Doc. 25)

    2. On October 26, Defendants DeMoss, York, Floyd, Clary, and Peters filed Motions to

        Dismiss Plaintiff’s First Amended Complaint. (Docs. 30,31)

    3. On November 11, 2020 Plaintiff filed Responses to Defendants’ Motions to Dismiss.
Case 3:20-cv-00578-TAD-KLH Document 56 Filed 01/25/21 Page 3 of 4 PageID #: 420




       (Docs. 37, 38)

    4. On December 11, 2020 Magistrate Judge Karen L. Hayes recommended that Count III of

       Plaintiff’s First Amended Complaint be dismissed without prejudice. (Doc. 46)

    5. On December 29, 2020 this honorable court adopted the recommendation of Magistrate

       Judge Hayes and issued an Order dismissing Count III of Plaintiff’s First Amended

       Complaint without prejudice. (Doc. 51)

    6. On December 31, 2020 Defendant Reeves filed a Motion to Dismiss Count III of

       Plaintiff’s First Amended Complaint. (Doc. 52)

    7. Within his Motion, Reeves relies upon the arguments set forth by DeMoss, York, Floyd,

       Clary, and Peters and requests that Count III of Plaintiff’s First Amended Complaint be

       dismissed without prejudice. (Doc. 52)

    8. Plaintiff hereby asserts that Reeves’ Motion is moot as the Court dismissed Count III

       without prejudice on December 29, 2020.

    9. Plaintiff files this Response to preserve the arguments set forth in her Responses to

       Defendants DeMoss, York, Floyd, Clary, and Peters’ Motions to Dismiss. Moreover

       Plaintiff preserves and asserts those arguments against Defendant Kevin Reeves for

       purposes of any future proceedings or appeals.



                                                             _//s//_Ronald Haley_
                                                             Ronald Haley, Esquire
                                                             HALEY AND ASSOCIATES
                                                             8211 Goodwood Blvd Ste E,
                                                             Baton Rouge, LA 70806

                                                             //s// Mark V. Maguire
                                                             Mark V. Maguire, Esquire
                                                             McELDREW YOUNG PURTELL
                                                             123 South Broad Street
                                                             Philadelphia, PA 19109
Case 3:20-cv-00578-TAD-KLH Document 56 Filed 01/25/21 Page 4 of 4 PageID #: 421




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF LOUISIANA

                                   :
 TAYLA GREENE                      :
 as administrators of the estate of the decedent
                                   :
 RONALD GREENE                     :
                              Plaintiff
                                   :
                                   :                                 Civil Action
                 v.                :                                 No. 20-0578
                                   :
 TROOPER DAKOTA DEMOSS and MASTER :
 TROOPER CHRIS HOLLINGSWORTH and :
 MASTER TROOPER KORY YORK and      :
 SERGEANT FLOYD MCELROY and        :
 LIEUTENANT JOHN CLARY and CAPTAIN :
 JOHN PETERS and COLONEL KEVIN     :
 REEVES and DEPUTY SHERRIF         :
 CHRISTOPHER HARPIN and DOE 1-5    :
 and JOHN DOE CORPORATION 1-3      :
                     Defendants.   :


                                 CERTIFICATE OF SERVICE



         I hereby certify that I will make a true and correct copy of Plaintiff’s Response to Motion
 to Dismiss available on the PACER ECF system which will send an electronic notice to all
 participating counsel of record.




                                                              //s// Mark V. Maguire
                                                              Mark V. Maguire, Esquire
                                                              McELDREW YOUNG PURTELL
                                                              123 South Broad Street
                                                              Philadelphia, PA 19109
